Citation Nr: 1108351	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  99-25 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for neural deficits of the left lower extremity, secondary to left ankle disability.


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1971 to March 1973.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran presented testimony regarding his left ankle disability before a Decision Review Officer (DRO) in February 2000.  A transcript of that hearing is associated with the claims file.  

The claim was most recently before the Board in June 2009 and was remanded for further development of a secondary service connection claim.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review of the issues decided herein.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's neural deficits of the left lower extremity are causally related to his service-connected left ankle disability.  


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for entitlement to service connection for neural deficits of the left lower extremity secondary to service-connected left ankle disability are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History

Service records reflect that the Veteran underwent an osteotomy of the left medial malleolus in June 1972.  Service connection was granted for the left ankle disability, effective from March 1973, and a 10 percent rating was assigned.  

The Veteran filed a claim for an increased rating for his left ankle disability in August 1999, which was denied by rating decision in October 1999.  In April 2004, the Board remanded the claim to determine whether the Veteran had foot drop of the left lower extremity and, if so, whether it was part of his service-connected left ankle disability.  The RO determined that the issue of service connection for neurologic deficits of the left lower extremity was separate from the left ankle disability on appeal.  It addressed the issue for the first time in a January 2002 supplemental statement of the case, which denied service connection.  In February 2003, the Board determined that the Veteran's Substantive Appeal with respect to the issue of foot drop was actually a notice of disagreement, and the claim was remanded the claim for issuance of a statement of the case.  

In April 2004, the claim was remanded to afford the Veteran proper notice.  Notice was provided in an April 2004 letter; however, the notice was incomplete, and the claim was remanded again in March 2005.  In November 2007, the Board denied the claim for service connection for foot drop on a direct basis and remanded it to the RO for a medical evaluation and consideration of secondary service connection.  In June 2009, the Board found the medical opinion provided to be inadequate, and the claim was remanded for clarification of the extent of the Veteran's neurological deficits in his left lower extremity and whether these are caused or aggravated by his service-connected ankle disability.  

Service Connection for Neurologic Deficits of Left Lower Extremity

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be a chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran's service treatment records reflect that he underwent an osteotomy of the left medial malleolus in June 1972.  The Board denied service connection for neurologic deficits of the left lower extremity on a direct basis in September 2007.  The Veteran contends that his foot drop arises from his service-connected left ankle disability.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a).  This includes any increase in severity of a nonservice-connected disease that is proximately due to or the result of a service-connected disability as set forth in 38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that 38 C.F.R. § 3.310 (pertaining to secondary service connection) was amended effective October 10, 2006.  The current claim was initiated prior to 2002.  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the Veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).

The record reflects that the Veteran complained of numbness in the left foot during his separation physical examination in March 1973.  He sustained a back injury in a motor vehicle accident in 1975, and he was found to 1/2 inch atrophy in the left calf in November 1976.  His back was injured again in another vehicle accident in February 1978.  The Veteran was afforded VA medical examinations in June 1990, April 1992, August 1993, and December 1994, in which no neurological deficits of the left leg were noted.

The Veteran underwent a VA medical examination in February 1995, in which he had mild weakness and complaints of paresthesias of the left lower extremity.  The examiner stated that these were caused by radiculopathy which were unrelated to the Veteran's left ankle disorder.  During a VA examination in August 1996, the Veteran complained of back pain that radiated to his left lower extremity.  There were sensory deficits in the area of the prior ankle surgery, but not elsewhere, as well as numbness.  During a VA medical evaluation in September 1999, sensation to pinprick was absent in the left foot, but the Veteran withdrew his foot when exposed to noxious stimuli.

Private treatment records indicate that the Veteran sought treatment in October 1999 for hip, back, and knee pain.  There was no diminished sensation at that time, but he had some weakness in the left leg.  In November 1999, he complained of left hip pain in the lateral aspect and pain radiating down the front of his thigh to below the knee, as well as numbness in the medial three toes.  The examiner stated that the Veteran "does have a footdrop secondary to prior surgery.  He uses a double upright ankle brace for this."  

The Veteran was afforded a VA medical examination in September 2001, in which no neurologic defect, including foot drop on the left side, was present.  In July 2006, the Veteran was afforded a VA chiropractic consultation, in which he had back pain radiating into both lower extremities, worse on the left.  On examination, he was found to have atrophy of the left quadriceps femoris.  In December 2006, there was sensory loss in the area of prior left ankle surgery, but not elsewhere. 

Pursuant to the Board's remand instructions, the Veteran was afforded a VA examination in January 2009.  The examiner noted the Veteran's history of  motor vehicle accident and stated that the Veteran had been diagnosed with spina bifida occulta and degenerative lumbar disease with radiculopathy.  He stated that the Veteran had numbness along the medial side of his foot after surgery.  At the time of the examination, the Veteran felt that his ankle was weak and he used a brace to keep it stable.  He reported increased pain and a feeling that the joint is separating when he stands on his toes.  The Veteran described occasional swelling and stiffness in his knees as well as constant hip and back pain.  He denied proximal weakness or sphincter disturbance.  

On examination, the Veteran walked with a cane and was unable to stand on his left toes.  He could heel walk adequately and tandem walked using the cane.  Motor strength was 5/5with normal tone and bulk.  Sensory perception to pin prick was decreased in the tibial nerve and L5 distributions, and reflexes were -1 to 2+ and symmetrical.  An MRI of the left ankle showed extensive artifacts from a screw in the medial malleolus/distal tibial metaphysis, infarct of the distal tibial shaft, and osteonecrosis of the talar dome.  There was a small osteochondral defect of the articular-subarticular region of the distal tibia adjacent to the mid region of the talar dome, as well as narrowing of the talar-tibial joint space and a small amount of increased fluid in the flexor hallicus longus tendon sheath.  

The examiner concluded that the Veteran had some sensory loss on his foot which could be secondary to the surgical incision related to his ankle injury.  He stated that this would be expected to cover the medial foot and a portion of the sole distal to incision site.  He determined that the more proximal sensory loss is unlikely related to the ankle and more likely related to lumbar disc disease, which was not related to the ankle disability.  

In a subsequent explanation provided pursuant to the Board's most recent remand, the examiner stated that the Veteran's sensory loss proximal to the incision site of the left ankle is unrelated to the service-connected ankle condition, while the sensory loss distal to the incision could result from either the nonservice connected back disorder alone or in conjunction with the ankle disability.  He noted that there was some degree of sensory loss after the ankle surgery, but the records do not describe it with specificity.  The examiner stated, "I would not expect that deficit to change but there is likely some."  Furthermore, the Veteran's back disorder contributes to his sensory deficit.  As the examiner did not know the magnitude of the original sensory deficit, he was unable to determine what portion of it might be service-related without resorting to speculation.  

The evidence indicates that the Veteran has neurological deficits of the left lower extremity which did not develop until many years after service.  These findings have been associated with his left ankle surgery and resulting service-connected disability.  After a thorough examination and review of the record, the VA examiner concludes that at least some portion of the current neurological deficits are due to the in-service surgery.  The Board finds the evidence to be in approximate balance as to whether the Veteran's neurological deficits of the left lower extremity are proximately due to his service-connected left ankle disability.  38 C.F.R. § 3.310 (2005).  Therefore, the benefit of the doubt is given to the claimant, and service connection is granted.  38 C.F.R. § 3.102.

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.   

ORDER

Service connection for neural deficits of the left lower extremity secondary to service-connected left ankle disability is granted.  




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


